Exhibit 10.5










ASSIGNMENT

OF

LOAN DOCUMENTS




This Assignment of Loan Documents (“Assignment”) is made effective as of June
15, 2018, by and among BASIL AND BARNS CAPITAL INC., a New York limited
liability company (DOS ID No. 4889176) with principal offices located at 150
East 52nd Street, New York, NY 10022 (“Assignor”) and Alternative Strategy
Partners Pte. Ltd., a Singapore corporation with principal offices located at 10
Collyer Quay Level 40 #40-53, Ocean Financial Centre, Singapore 049315
(“Assignee”).




Recitals




A.

 On January 31, 2017, the Assignor entered into a six-month 8% loan agreement
with Basil and Barns Capital Inc. in the amount $50,000 with Alternative
Investment Corporation, (“AICO”), a Nevada corporation, with principal offices
located at 150 East 52nd Street, Suite 1102, New York, NY 10022. AICO has been
trying to cure the default under this note. As of March 31, 2018, this note had
an accrued interest $4,647.




B.

The Assignor has agreed to sell, assign and transfer to Assignee, and Assignee
has agreed to purchase, and accept, all of such Assignor’s right, title and
interest in and to certain indebtedness of AICO, held by Assignor, including (i)
the promissory notes made by AICO (as the same may have been amended, restated,
supplemented and modified from time to time, the “Notes”) payable to the
Assignor to evidence the loan advanced to AICO.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:




1.

For good and valuable consideration, the receipt of which is hereby
acknowledged, each Assignor hereby sells, transfers and assigns to Assignee all
of such Assignor’s right, title and interest forever, free and clear of all
mortgages or liens, charges or encumbrances, in and under the Notes and related
loan agreements (collectively “Notes”), and such Assignor hereby delegates,
transfers and conveys to Assignee and its assigns all of such Assignor’s rights,
duties and obligations arising thereunder on or after the date hereof.




2.

 For good and valuable consideration, the receipt of which is hereby
acknowledged, Assignee hereby agrees, for itself and its assigns, to accept the
assignment and delegation to it by each Assignor of such Assignor’s right, title
and interest in and such Assignor’s duties and obligations under the Notes to
which such Assignor is a party or beneficiary first arising thereunder on or
after the date hereof.




3.

 Assignor hereby appoints Assignee the true and lawful attorney of such Assignor
with full power of substitution in the name of Assignee or in the name of such
Assignor but for the benefit and at the expense of Assignee to take all actions
which Assignee may deem proper in order to provide for Assignee the benefits
under the Notes.




4.

 This Assignment shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. For the avoidance of doubt,
Assignee may further assign this Assignment, and all rights hereunder, to any
affiliate to whom it assigns the Notes without the prior consent of either
Assignor or AICO and following any such assignment Assignee shall be released
from any liability in connection with this Assignment.




5.

This Assignment is executed pursuant to this Loan Agreement. This Assignment may
be simultaneously executed in several counterparts, and via facsimile (or other
means of electronic transmission), each of which so executed shall be deemed to
be an original and such counterparts together shall constitute one and the same
instrument.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the
dates set forth below, and it shall be effective as of the later of such dates.










Date: June 15, 2018

ASSIGNOR: BASIL AND BARNS CAPITAL INC.

By: /s/Yuhi Hoiguchi

Name: Yuhi Hoiguchi

Title: Sole Shareholder/Director







ASIGNEE:




ALTERNATIVE STRATEGY PARTNERS PTE. LTD.




By: /s/Yuhi Hoiguchi

Name: Yuhi Hoiguchi

Title: Managing Director









